Citation Nr: 0620147	
Decision Date: 07/11/06    Archive Date: 07/21/06

DOCKET NO.  03-32 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an effective date earlier than January 3, 
2001, for the grant of service connection for residuals of 
trichinosis.  

2.  Entitlement to an initial rating in excess of 40 percent 
for residuals trichinosis.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to 
February 1955.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.  In 
a March 2002 rating decision, the RO granted service 
connection for trichinosis with a 20 percent rating effective 
in September 2000.  The veteran disagreed with the initial 
rating and with the September 2000 effective date.  In a 
September 2003 rating decision, the RO found clear and 
unmistakable error in that aspect of the March 2002 rating 
decision that assigned the September 2000 effective date and 
determined that the proper effective date for service 
connection for trichinosis is January 3, 2001.  The RO 
explained that because the error was due to VA fault, the 
veteran would not be required to provide reimbursement for 
the benefits he received because of VA's error.  The veteran 
continued his appeal as to the initial rating and the 
effective date, and testified concerning those issues before 
the undersigned at a hearing held at the RO in May 2005.  

In June 2005, the Board notified the veteran that it had 
advanced the appeal on its docket, and in July 2005 the Board 
remanded the case for additional development.  While the case 
was in remand status, the initial rating for the veteran's 
trichinosis was increased to 40 percent.  The case has been 
returned to the Board, and the issues now before the Board 
are entitlement to an initial rating in excess of 40 percent 
for residuals of trichinosis and entitlement to an effective 
date earlier than January 3, 2001, for service connection for 
residuals of trichinosis.  



FINDINGS OF FACT

1.  In a rating decision dated in January 1997, the RO 
determined that new and material evidence had not been 
received to reopen the previously denied claim of entitlement 
to service connection for residuals of trichinosis; the 
veteran did not appeal that decision.  

2.  Thereafter, an application to reopen the claim for 
service connection for residuals of trichinosis was not 
received until January 3, 2001.  

3.  The RO reopened and granted the claim for service 
connection for residuals of trichinosis on the basis of new 
and material evidence other than service department records, 
effective from January 3, 2001 or the date of receipt of the 
reopened claim.  

4.  The veteran's residuals of trichinosis have been 
manifested primarily by easy muscle fatigability; which is 
constant and refractory to therapy; however, the current 
rating of 40 percent is the maximum scheduler evaluation 
allowed under the applicable rating criteria and his 
trichinosis has not resulted in marked interference with 
employment or frequent hospitalization.  


CONCLUSIONS OF LAW

1.  An effective date earlier than January 3, 2001, for the 
grant of service connection for residuals of trichinosis is 
not warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2005).  

2.  An initial rating in excess of 40 percent for residuals 
of trichinosis is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321(b), 4.20, 4.71a, Diagnostic 
Code 5025 (2005). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000. Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

In this case, in a letter dated in April 2001, the RO 
notified the veteran of the information or evidence needed to 
substantiate a service connection claim, and in November 
2003, after it had granted the service connection claim, 
which was followed by the veteran's disagreement with the 
rating and the effective date, the RO sent the veteran a 
letter regarding the status of his claims and said it was 
working on the matter of his claim for increased service-
connected compensation benefits and the effective date for 
the award of service connection for residuals of trichinosis.  
Although the letter notified the veteran of the evidence 
needed to substantiate a claim for an increased rating, it 
did not provide such information concerning the claim for an 
earlier effective date for service connection.  

In its July 2005 remand, the Board found that the veteran 
should be furnished VCAA notice specific to his claim for an 
earlier effective date for the grant of service connection 
for residuals of trichinosis.  Thereafter, in a letter dated 
in late July 2005, the VA Appeals Management Center (AMC) 
provided with veteran with additional notice, informing him 
of the evidence needed to substantiate his increased rating 
claim.  In addition, the AMC notified the veteran of the law 
related to the establishment of an earlier effective date, 
telling him that the effective date of an evaluation and 
award of compensation based on a claim reopened after final 
disallowance would be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  In addition, the 
AMC notified the veteran of what the evidence must show to 
receive compensation based on clear and unmistakable error in 
a previous decision.  

In its July 2005 letter, the AMC notified the veteran of what 
information and evidence he should provide and what evidence 
VA would obtain.  The AMC made a specific request to the 
veteran that he provide VA with any additional evidence or 
information in his possession pertaining to his claims.  

The United States Court of Appeals for Veterans Claims 
(Court) has recently considered the application of VCAA to 
claims for increased ratings and earlier effective dates.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court held that VCAA did apply to such claims.  The Court 
observed that a claim for service connection consists of five 
elements:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  With respect to the VCAA notice 
requirements, both 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159 
provide that, once a complete or substantially complete 
application has been received, VA must notify the claimant of 
any information and medical or lay evidence that is necessary 
to "substantiate the claim."  

Because a service connection claim is comprised of five 
elements, the Court held that the notice requirements of § 
5103(a) apply generally to all five elements of that claim.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  The Court held that notice on 
the disability rating and effective date elements must be 
provided prior to an initial unfavorable decision by the 
agency of original jurisdiction (AOJ).  Such timely notice 
will give the claimant a meaningful opportunity to act 
responsively and to participate effectively in the 
development of the claim.  

In this case, the Board finds that although the initial VCAA 
notice letter did not tell the veteran what the evidence had 
to show to substantiate a higher initial rating or an earlier 
effective date, the November 2003 and July 2005 VCAA notice 
letters cured this defect.  Neither the veteran nor his 
representative has asserted that the notice was defective or 
that additional evidence could have been provided had VA 
given timely notice.  Also, the Board's review of the file 
shows that the fairness of the VA adjudication was unaffected 
because the claimant had a meaningful opportunity to 
participate effectively in VA's processing of his claim.  
Thus, the Board must conclude that the initial defect has 
been cured and does not prejudice the veteran.  

It is also pertinent to note that the evidence does not show, 
nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 121 (2005) (due process concerns with respect to 
VCAA notice must be pled with specificity), rev'd on other 
grounds 444 F.3d 1328 (Fed. Cir. 2006).  

Review of the record shows that the other requirements of the 
VCAA have been satisfied.  VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim for benefits.  The service medical 
records are in the claims folder, and as pertinent to the 
increased rating claim a current VA examination has been 
obtained, which was thorough in nature.  It is pertinent to 
note that the current 40 percent rating is the maximum 
evaluation for trichinosis under the applicable rating 
criteria.  As to the claim for an earlier effective date, an 
examination or other current medical evidence is not relevant 
as the period of time in question is prior to January 3, 
2001.  There is no reasonable possibility that further 
assistance would aid in substantiating either of the 
veteran's claims.  See Wensch v. Principi, 15 Vet. App. 362 
(2001).  Further, the veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 9 
Vet. App. 341, 344 (1996).  Notably, neither the veteran nor 
his representative has asserted that the case requires 
further development or action under VCAA or its implementing 
regulations.  

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations, and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2005).  Therefore, it would not abridge the 
veteran's rights under VCAA and implementing regulations for 
the Board to proceed to review the appeal.  



Earlier effective date

The veteran is seeking an effective date earlier than January 
3, 2001, for the grant of service connection for residuals of 
trichinosis.  In essence, the veteran contends that, because 
he filed a claim shortly after his service discharge in 1955 
and because service connection was ultimately granted based 
on the submission of new and material evidence, the effective 
date should extend to the date of the original claim.  

Legal criteria

Generally, a claim that has been denied in an unappealed RO 
or Board decision may not thereafter be reopened and allowed.  
38 U.S.C.A. §§ 7104(b); 7105(c) (West 2002).  The exception 
to this rule is 38 U.S.C.A. § 5108, which provides that if 
new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  In such cases, however, the effective date 
assigned is the date of receipt of the claim to reopen or the 
date entitlement arose, whichever is later, except if the 
claim is reopened based on new and material evidence 
consisting of service department records.  38 C.F.R. 
§ 3.400(q)(ii), (r).  

Background and analysis

The veteran was discharged from active duty in February 1955 
and filed his original service connection claim for 
trichinosis the following month, in March 1955.  The RO 
denied that claim in an August 1955 rating decision, and that 
office provided notice of its decision to the veteran and 
informed him of his appellate rights in September 1955.  The 
veteran did not appeal.  

The veteran submitted additional evidence with an application 
to reopen his claim in April 1964.  The RO furnished the 
veteran a physical examination, and in a rating decision 
dated in November 1964 continued the denial of the claim for 
service connection for residuals of trichinosis.  In April 
1965, the veteran submitted additional evidence, and at that 
time the RO continued its denial with which the veteran 
disagreed.  He perfected an appeal to the Board.  In a 
decision dated in March 1966, the Board essentially reopened 
the claim and decided it on the merits.  The Board found the 
veteran's symptoms of trichinosis in service were acute and 
transitory and the condition left no residuals and that 
recent examinations in 1965 had failed to establish the 
presence of any disease or disability due to trichinosis.  
The Board concluded the veteran did not have residuals of 
trichinosis for which service connection could be granted.  

As a general rule, a decision by the Board is final and 
binding on a claimant unless the Chairman of the Board orders 
reconsideration of the decision, the claimant files an appeal 
to the Court, or there is some other exceptional circumstance 
such as the decision having been clearly and unmistakably 
erroneous.  See 38 U.S.C.A. §§ 7103(a), 7111(a) (West 2002); 
38 C.F.R. § 20.1100(a) (2005).  As the Court did not come 
into existence until 1988, there was no appeal beyond the 
Board when the Board issued its 1966 decision.  And, the 
veteran has not alleged clear and unmistakable error in the 
Board decision, nor has he requested reconsideration of the 
decision.  Therefore, the Board's March 1966 decision is 
final and binding based on the evidence then of record and is 
not subject to revision on the same factual basis.  See 38 
U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. §§ 3.156, 
20.1100 (2005).  

Also, the rating actions prior to that Board decision are 
subsumed in that Board decision.  38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.1104 (2005); see Chisem v. Gober, 10 
Vet. App. 526 (1997); see also Donovan v. Gober, 10 Vet. App. 
404 (1997) (Court approved doctrine of delayed subsuming set 
forth in VAOGCPREC 14-95); see also Donovan v. West, 158 F.3d 
1377 (Fed. Cir. 1998) (upholding the validity of VAOGCPREC 
14-95).  

In December 1994, the veteran filed a VA Form 21-4138, 
Statement in Support of Claim, in which he stated he wished 
to reopen his service connection claim.  In a letter dated in 
January 1995, the RO advised the veteran that he must submit 
evidence showing residuals of trichinosis were incurred in or 
aggravated by service.  In July 1995, the veteran submitted 
additional evidence, and in a rating decision dated in 
October 1995, the RO determined that new and material 
evidence had not been submitted to reopen the claim for 
service connection for residuals of trichinosis.  In late 
October 1995, the RO notified the veteran of its decision and 
informed him of his appellate rights.  The veteran did not 
file a notice of disagreement with that decision.  

In October 1996, the RO received a statement from the veteran 
expressing his desire to reopen his service connection claim, 
and he submitted additional evidence at that time.  In a 
rating decision dated in January 1997, the RO denied 
reopening of the claim.  In a letter dated in January 1997, 
the RO notified the veteran of its decision and informed him 
of his appellate rights.  The veteran did not file a notice 
of disagreement.  

On a VA Form 21-4138, Statement in Support of Claim, received 
at the RO in September 2000, the veteran requested 
information concerning the rating for a service-connected 
skin disability and also requested copies of his service 
medical records; he did not express an intention to file a 
claim at that time.  On January 3, 2001, the RO received a 
statement from the veteran's representative indicating that 
the veteran was seeking compensation based on a reopened 
claim, and at the same time the RO received private 
physicians' statements submitted by the veteran.  In the 
March 2002 rating decision on appeal, the RO granted 
reopening of the claim on the basis of new and material 
evidence other than service department records and granted 
service connection for residuals of trichinosis, effective 
January 3, 2001.  

The evidence does not show, nor does the veteran contend, 
that he filed a notice of disagreement, much less perfected 
an appeal, as to either the October 1995 or the January 1997 
rating decisions that denied his applications to reopen his 
claim for service connection for residuals of trichinosis.  
Further, the veteran has not suggested that either of those 
rating decisions was founded on clear and unmistakable error; 
and, more importantly, he has not made any specific pleading 
to that effect.  See Andre v. West, 14 Vet. App. 7, 10 
(2000), aff'd sub nom., Andre v. Principi, 301 F.3d 1354 
(Fed. Cir. 2002) (a claim of clear and unmistakable error 
must be pled with specificity).  

In sum, there is no dispute as to the facts in this case.  
The veteran's claim to reopen was received on January 3, 
2001, at which time all prior claims were finally denied.  
Thus, pursuant to 38 C.F.R. § 3.400(q)(ii), (r), the 
effective date for the grant of service connection for 
residuals of trichinosis cannot legally be earlier than the 
date of receipt of the reopened claim, January 3, 2001.  

To some extent, the veteran appears to be raising an argument 
couched in equity in that he is contending that, because he 
has suffered from residuals of trichinosis since he left 
service, he should be compensated for the entire time since 
his discharge from service.  The Board is, however, bound by 
the law and is without authority to grant the benefit sought 
on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 
2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The 
Board further observes that "no equities, no matter how 
compelling can create a right to payment out of the United 
States Treasury which has not been provided for by 
Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 
432-33 (1992) (citing Office of Personnel Management v. 
Richmond, 496 U.S. 414, 426 (1990)). 

The effective date assigned in this case is dictated by the 
date of filing of the veteran's January 2001 claim and by the 
finality of all prior claims.  As a matter of law, an earlier 
effective date is not in order.  See Shields v. Brown, 8 Vet. 
App. 346, 349 (1995) (an earlier effective date cannot be 
granted in the absence of statutory authority, which requires 
the filing of a claim); see also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (where law and not evidence is 
dispositive, claim must be denied because of absence of legal 
merit or lack of entitlement under the law).  

Increased rating

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (2005); see 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The factors 
involved in evaluating and rating disabilities of the joints 
include weakness, fatigability, incoordination, restricted or 
excess movement of the joint, or pain on movement.  38 C.F.R. 
§ 4.45.  

Background and analysis

While in service, in late November 1953, the veteran 
developed generalized myalgia and in early December 1953 
experienced severe myalgia with periorbital swelling and was 
noted to have a positive history of recent pork intake.  He 
was hospitalized with a temperature of 103 degrees and 
periorbital edema.  Based on physical findings and 
eosinophilia, the diagnosis was trichinosis, and because of 
the continuation of symptoms, he was started on cortisone.  
By late December 1953, the veteran was feeling better but 
remained with weakness after moderate physical exertion.  In 
mid-January 1954, he complained of weakness and tiredness if 
he stood for a prolonged time.  He was discharged from the 
hospital in late January 1954.  In the years following 
service, the veteran complained of early muscle fatigue.  

An electromyography study of the upper and lower extremities 
done by a private physician in March 1995 showed evidence of 
enervation or myopathic potential in the right gastrocnemius, 
which was consistent with a clinical diagnosis of 
trichinosis.  Also, March 1995 VA X-rays of the lower 
extremities showed calcification in the mid-femoral region of 
the left thigh and in the calf region of the right leg.  A 
pathology report of an April 1996 biopsy of skeletal muscle 
done at a private hospital showed hyalinized calcified 
structures compatible with a degenerating parasite.  Special 
stains supported the diagnosis of a degenerated parasite, 
favoring trichinella spirallis.  Other myopathic features 
included ring fibers and rare basophilic regenerating fibers.  
Scattered atrophic fibers were present.  

VA and private physicians have associated the veteran's 
persistent muscle fatigue with chronic trichinosis.  Upon a 
VA examination in July 2001, the veteran's chief complaint 
was muscle fatigue aggravated by walking fast, but relieved 
by rest.  He reported that because of his muscle fatigue he 
was unable to participate in swimming and other kinds of 
activities.  He stated that all physical exertions brought on 
excessive oxygen demands.  On examination, active range of 
motion of the shoulders, elbows, and wrist joints were within 
normal limes, and motor strength of the deltoids, biceps, 
triceps, extensor carpi radialis, flexor digitorum profundus 
were 5/5.  Active ranges of motion of the hips, knees, and 
ankles were within normal limits.  Manual muscle strength of 
the iliopsoas, quadriceps, tibialis anterior, extensor 
hallucis longus, and gastrocnemius were 5/5.  Sensory 
examination was intact on both upper and lower extremities, 
and deep tendon reflexes were 1+ in both upper and lower 
extremities.  There was no evidence of muscle atrophy.  The 
diagnosis was muscle fatigue with previous trichinosis 
infection.  

At the May 2005 hearing, the veteran testified that although 
he had practiced dentistry and stopped only because of his 
cervical spine fracture, his practice had been curtailed 
because of his easy fatigability.  He stated that he allowed 
extra time between patients so that he could rest and had to 
lie down approximately three to four times during the day.  
As an example of the kind of fatigue he experiences, the 
veteran testified that when he walked up a flight of steps, 
he began to feel some serious fatigue but could make it to 
the last step.  He testified that he would then have to rest 
from three to five minutes before he could attempt a second 
flight.  The veteran also testified that there was no 
treatment for his trichinosis residuals other than not to 
stress his muscles.  His wife testified that with any 
physical activity the veteran became fatigued quickly and was 
unable to participate in household chores or any activities 
requiring standing or walking.  She testified that he could 
walk no more than a half a block before had to stop and rest.  

At a VA orthopedic examination in February 2006, the veteran 
reported that his upper and lower extremity joints become 
fatigued as a result of muscle fatigue around them, although 
it was noted he could fully move the joints actively in all 
directions.  He said that repetitive motion of the joints 
causes him fatigue when he does those motions actively, such 
as going up or down stairs.  The veteran's major complaint 
was fatigability and lack of endurance pertaining to lower 
extremity joints such as the hips and knees, particularly the 
knee joints.  He also reported that the shoulder joints would 
have lack of endurance and fatigability if he had to use them 
repetitively, although actively he has no limited motion or 
pain.  He said he just gets exhausted, and this is present 
all the time.  The physician noted that the veteran retired 
from dentistry in 1993 after a cervical spine fracture.  

On examination of the joints of the upper and lower 
extremities, the physician noted no signs of muscular 
atrophy, swelling, tenderness or pain, except the ankle 
joints were swollen because of puffiness due to vascular 
problems affecting both ankles.  The physician noted that 
musculature around the joints did not show obvious clinical 
abnormality but fatigability was associated with repetitive 
motion that could not be done in the examination setting. 

The diagnosis at the February 2006 VA examination was 
trichinosis affecting the musculature with generalized 
musculature weakness of striated muscle of chronic nature 
affecting the joints due to muscular weakness on repetitive 
motion.  The physician stated that it is as likely as not 
that musculoskeletal pain, tender points, and manifestations 
related to pain are constant or nearly so, are refractory to 
therapy, and are the direct result of trichinosis contracted 
during service.  The physician emphasized that trichinosis is 
a condition that does not affect the joints directly, but 
rather the muscles.  He said the musculature becomes weak and 
fatigued easily and exhausted easily, which in turn affects 
the joint mobility against resistance such as stairs and 
early exhaustion and reduced strength.  The physician said 
this could not be evident under the orthopedic examination as 
there was nothing to look at on physical examination to find 
the pathological effect of trichinosis to the musculature and 
the joints.  He noted that the veteran did not complain about 
his joints, and on examination the joints were found negative 
for any significant pathology.  The physician stated that the 
veteran's entire problem was muscular weakness on account of 
generalized myasthenia due to trichinosis.  

The VA Rating Schedule does not include residuals of 
trichinosis, and the RO has rated the veteran's service-
connected disability as analogous to fibromyalgia 
(fibrositis, primary fibromyalgia syndrome), which is rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5025.  The veteran 
has not suggested that another diagnostic code would be 
appropriate in this case, nor is the Board of the opinion 
that the disability would be more appropriately rated under 
another diagnostic code.  

Fibromyalgia or fibrositis with widespread musculoskeletal 
pain and tender points, with or without associated fatigue, 
sleep disturbance, stiffness, paresthesias, headache, 
irritable bowel symptoms, depression, anxiety, or Raynaud's-
like symptoms that require continuous medication for control 
warrants a 10 percent rating.  A 20 percent rating is 
warranted where such symptoms are episodic, with 
exacerbations often precipitated by environmental or 
emotional stress or by overexertion, but that are present 
more than one-third of the time.  If such symptoms are 
constant, or nearly so, and refractory to therapy, a 
40 percent rating is warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5025.  This diagnostic code does not provide 
for a rating in excess of 40 percent.  

The current 40 percent disability rating is the maximum 
rating allowed under Diagnostic Code 5025, and it 
contemplates symptoms that are constant, or nearly so, and 
refractory to therapy.  As the veteran is already receiving 
the highest rating for this disability, a schedular increase 
is not warranted.  

The Board also notes that in a case such as this where the 
claimant is already receiving the maximum disability rating 
available base on symptomatology that includes limitation of 
motion, it is not necessary to consider 38 C.F.R. §§ 4.40 
and 4.45.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

The Board has also considered whether there is any other 
schedular basis for granting the veteran's appeal but has 
found none.  In addition, the Board has considered whether 
this case should be referred to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration.  

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extra-schedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

The record does not show, nor does the veteran contend, that 
his residuals of trichinosis have required frequent 
hospitalizations, or any hospitalization at all.  Also, the 
record does not indicate such marked interference with 
employment as would render impractical the application of the 
schedular standards.  While the veteran has testified that 
his dental practice was curtailed because of muscle fatigue, 
he also stated that he retired from dentistry because of his 
fractured cervical spine and would have continued in that 
profession except for the residuals of that fracture.  His 
testimony indicates that he was able to conduct a successful 
dental practice with some limitations, and the Board 
acknowledges that the veteran's service-connected disability 
causes occupational impairment.  However, the disability 
rating already assigned is a recognition that his industrial 
capabilities are impaired.  See Van Hoose v. Brown, 4 Vet.  
App. 361, 363 (1993).  There is no indication in the record 
that the average industrial impairment from the disability is 
in excess of that contemplated by the assigned evaluation.  
Accordingly, the Board has concluded that referral of this 
case for extra-schedular consideration is not in order.  

This is an initial rating case, pertaining to the rating 
assigned effective on the granting of service connection.  
The Board finds that the veteran's level of disability, as 
reflected by the medical evidence and hearing testimony has 
remained essentially the same since the effective date of the 
award of service connection, which as discussed earlier, has 
been established as January 3, 2001.  Thus "staged ratings" 
are not warranted for any time period since the effective 
date of the award of service connection.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

As the preponderance of the evidence is against the claim for 
a higher initial rating for residuals of trichinosis, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); see generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  


ORDER

An effective date earlier than January 3, 2001, for the grant 
of service connection for residuals of trichinosis is denied.  

Entitlement to an initial rating in excess of 40 percent for 
residuals of trichinosis is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


